Citation Nr: 1429465	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.

2.  Entitlement to a compensable disability rating for a chronic low back strain prior to November 30, 2010, and a disability rating in excess of 10 percent since.   

3.  Entitlement to an increased disability rating in excess of 10 percent for an ununited fracture of the distal end of the left clavicle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960, and January 1961 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which denied reopening the Veteran's claim of service connection for bilateral hearing loss, and continued a noncompensbale disability rating for a chronic back strain and a 10 percent disability rating for an ununited fracture of the distal end of the left clavicle.  In a December 2010 rating decision, the RO increased the Veteran's disability rating for a chronic low back strain to 10 percent, effective November 30, 2010.

The Veteran was afforded a Videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

After the RO issued the final statement of the case (SOC) in December 2012, and after the appeal was transferred to the Board, the Veteran submitted additional evidence pertinent to the appeal.  VA regulations require that pertinent evidence submitted by the Veteran must be referred to the Agency of Original Jurisdiction (AOJ) for review and preparation of a SOC unless this procedural right is waived in writing by the Veteran.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The Veteran provided a waiver of review by the AOJ in May 2014.  Therefore, appellate review may proceed.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss and increased ratings for a chronic low back strain and a left clavicle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was previously denied in a November 1977 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the November 1977 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1977 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final November 1977 determination wherein the RO denied the Veteran's claim of service connection for bilateral hearing loss, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A.      §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2013); 38 C.F.R.     §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss.  The RO last denied the Veteran's claim of service connection for bilateral hearing loss in a decision dated November 1977.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for bilateral hearing loss was last denied in a November 1977 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and lay statements.  Subsequently, VA outpatient treatment records, private treatment records, hearing testimony, and lay statements have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of a current hearing loss disability that incurred in or was otherwise caused by service.  The evidence submitted subsequent to the November 1977 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the November 1977 decision, such as the December 2012 VA audiology consult, suggests that the Veteran is currently diagnosed with and seeking treatment for a bilateral hearing loss disability.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Additionally, in May 2014, the Veteran testified to his in-service noise exposure from aircrafts and diesel engines, and the lack of hearing protection provided at times.  He also reported that he noticed a difference in his hearing during his time in service.  He was currently unable to hear what people were saying, and would have to ask them to repeat themselves.  

Therefore, the evidence submitted since the final November 1977 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for bilateral hearing loss, is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for bilateral hearing loss, and increased rating claims for a low back strain and a left clavicle disability.

A. Service Connection Claim

The Veteran contends that his bilateral hearing loss is a result of his active service.  Specifically, he reported that he was exposed to in-service noise exposure from aircrafts and diesel engines.  

The Veteran's service treatment records show in an October 1963 record that he had hearing loss of the left ear at high frequencies.  Additionally, a January 1974 record noted that the Veteran worked in the ground power unit and was exposed to high intensity noise levels.  A September 1976 record noted that the Veteran showed a significant threshold shift at 4000 Hz in the right ear.  The Veteran's December 1976 retirement examination noted that he had scarring of the right tympanic membrane (TM) and mild decreased hearing in high frequency.  

The record also contains a February 2012 VA audiology consult.  The Veteran stated that due to his hearing problems, he had to turn the TV up, but only occasionally had problems with conversations.  He reported that he was a ground power technician in the Air Force and did repairs on the flight line.  His pure tone audiometric test results showed normal sloping to moderately-severe sensory loss bilaterally, with the right ear slightly worse than the left.  

Subsequently, at the May 2014 hearing, the Veteran testified to his in-service noise exposure from aircrafts and diesel engines, and the lack of hearing protection at times.  He also reported that he noticed a difference in his hearing during his time in service.  He was currently unable to hear what people were saying, and would have to ask them to repeat themselves.  

The Board notes that while the February 2012 pure tone audiometric test results showed normal sloping to moderately-severe sensory loss bilaterally, these test results were not included in the report.  Therefore, it is unclear to the Board whether the Veteran currently suffers from a hearing loss disability for VA purposes.  Thus, the Veteran should be afforded another VA examination to determine whether he has a current bilateral hearing loss disability under VA standards.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

B. Increased Rating Claims

The Veteran contends that his low back strain and left clavicle disability are worse than the disability ratings currently assigned.  The Veteran was last given a VA examination in April 2011 in order to establish the severity of his service-connected low back strain and left clavicle disability.  

At the May 2014 hearing, the Veteran reported worsening symptoms of his low back strain and left clavicle disability.  Specifically, the Veteran reported current back symptoms of spasms, limited motion, difficulty walking, and pain radiating down his left leg.  Additionally, the Veteran reported left shoulder symptoms of limited motion, pain, loss of muscle mass due to nonuse of the left arm, and sleep impairment.  Further, he stated that his back and shoulder pain limit his daily activities.  

In this particular case, the April 2011 VA examination is too remote in time to address the current severity of the Veteran's service-connected low back strain and left clavicle disability.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his low back strain and left clavicle disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

A remand is also necessary to obtain any outstanding VA and private medical records.  At the May 2014 hearing, the Veteran reported that he sought treatment for his back condition through VA and a private provider at Desert Sage.  Additionally, VA treatment records dating up to November 2012 show treatment for hearing loss, and back and shoulder pain.  It is unclear if the Veteran continued to seek VA treatment for his claimed conditions after that time.  Because it appears that there may be outstanding VA and private medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AMC should obtain all of the Veteran's outstanding VA treatment records from November 2012 to the present.  Additionally, contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his low back strain, bilateral hearing loss, and left shoulder disability.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After completing the foregoing, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand in conjunction with the Veteran's examination and note that this has been accomplished in the VA examination report.  All necessary testing should be performed and all findings should be reported in detail. 

The examiner should obtain from the Veteran a full history of his noise exposure and hearing loss symptoms before, during, and after service.  

The VA examiner is asked to state whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury.

Specifically, the VA examiner should address the Veteran's in-service noise exposure, to include his military occupations and duties, and any possible occupational and recreational noise exposure post-service.  Additionally, the examiner should review and discuss, as relevant, the Veteran's service treatment records (noted above), VA outpatient treatment records, the February 2012 VA audiological consult, the May 2014 hearing transcript, and lay statements.  

The examiner must provide a comprehensive rationale for all opinions and conclusions reached with references to the pertinent facts used to support such conclusions.

3. Additionally, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back strain and left clavicle disability.  The claims file must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  All necessary tests should be conducted.

Low Back Strain

The examiner should describe the nature and severity of all manifestations of the Veteran's service connected low back strain.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The Veteran has reported radiating pain down his left leg.  The examiner should specifically indicate whether the Veteran has radiculopathy as a result of his back disability.  If so, the examiner should indicate whether such results in mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve.

The examiner should also state whether the Veteran has incapacitating episodes of low back pain, and if so, the duration of the episodes over the past 12 months. 

Left Clavicle Disability

Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's service-connected left clavicle disability. 

If manifested by scapulohumeral articulation, ankylosis (such that the scapula and humerus move as one piece) state whether the ankylosis is favorable, unfavorable, or intermediate (between favorable and unfavorable).

If manifested by other impairment of the humerus, state whether the disability is manifested by any of the following: malunion of the scalpulohumeral joint with marked deformity; recurrent dislocation of the scalpulohumeral joint with frequent episodes and guarding of all arm movements; fibrous union of the scalpulohumeral joint; false flail joint; or flail shoulder. 

Provide complete range-of-motion and repetitive motion findings with respect to the Veteran's left shoulder.  All ranges of motion should be expressed in degrees.  In doing so, the examiner should address the May 2011 VA addendum opinion noting the Veteran's pain and limitation of motion of the left shoulder were due to age-related  or non-service connected causes.

All Disabilities

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


